Citation Nr: 1232736	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  06-28 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied a reopened claim of service connection for a skin disability.  

In June 2007 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  In April 2008, the Board remanded the Veteran's skin disability claim for additional development. 

In December 2010, the Board reopened the previously denied claim for service connection for a skin disability, and remanded that claim to the RO for additional development.

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims vacated the Board's April 2008 denial of the Veteran's claims for service connection for gastroesophageal reflux disease and diabetes mellitus and remanded those claims for readjudication in accordance with a Joint Motion for Remand.  The Veteran is represented by a private attorney with respect to those claims and they are addressed in a separate decision.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran contends that his current skin disability was caused or aggravated by exposure to herbicides while serving as an aircraft mechanic in Hawaii.  Diseases associated with exposure to certain herbicide agents will be considered to have been incurred in service when exposure to herbicides is shown or presumed even though there is no evidence of the disease during the period of service.  38 C.F.R. § 3.309(e) (2011).  The evidence of record, however, does not show that that any of the Veteran's skin disorders are presumptive diseases for those exposed to herbicides during service.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2011).  The availability of presumptive service connection for a disability based on exposure to herbicides, however, does not preclude an appellant from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Veteran's claim for service connection for diabetes mellitus, addressed in a separate decision issued concurrently with this one, is being remanded for the purpose of providing an adequate VA examination.  The Veteran maintains that his alleged herbicide exposure caused not only his diabetes, but also to his skin disability.  Consequently, the additional development warranted to address the Veteran's diabetes claim may have bearing on the outcome of his skin disability claim and, thus, those two claims are inextricably intertwined.  The appropriate remedy where a pending claim is inextricably intertwined with another claim is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, it is necessary to remand the Veteran's skin disability claim pending readjudication of his diabetes claim. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder all dermatological treatment records from the VA Medical Center in Tampa, Florida, dated after May 2010, which have not yet been associated with the claims file. 

2.  After the above records have been obtained, schedule the Veteran for a VA examination to assess the etiology of any current skin disability.  The examiner should review the claims folder and note that review in the examination report.  The examiner should reconcile the findings with all other pertinent evidence of record, VA and SSA records showing treatment for multiple skin disorders, including psoriasis, dermatitis, actinic keratosis, actinic ceilitis, xerosis, and nonmelanoma skin cancer.  The VA examiner should also acknowledge and discuss the Veteran's reports of continuity of symptomatology since his period of active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the VA examiner's opinion should state whether it is at least as likely as not (50 percent probability or greater) that any current skin disability is related to the Veteran's active service. 

3.  Then, readjudicate the claim on appeal.  If the decision remains adverse to Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


